COURT OF APPEALS OF VIRGINIA


Present:   Judges Willis, Frank and Clements


TRISHA R. JONES
                                             MEMORANDUM OPINION *
v.   Record No. 1543-01-2                        PER CURIAM
                                               JANUARY 8, 2002
PETERSBURG DEPARTMENT OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                      Pamela S. Baskervill, Judge

            (Phillip T. DiStanislao, Jr.; Hardy &
            DiStanislao, P.C., on brief), for appellant.

            (Joan M. O'Donnell, on brief), for appellee.


     Trisha R. Jones (mother) appeals the decision of the circuit

court terminating her residual parental rights to her sons, Lord

I. Jones and Chaz A. Jones.   On appeal, mother contends that the

trial court erred (1) by finding the evidence sufficient to

support termination of her parental rights under Code

§§ 16.1-283(C)(1) and 16.1-283(C)(2), and (2) by failing to make a

specific finding that the termination of mother's parental rights

was in the best interests of the children.     Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of

the trial court.   See Rule 5A:27.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party

prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                              Background

     On October 15, 1998, the Petersburg Department of Social

Services (the Department) filed petitions requesting emergency

removal of Lord and Chaz from their parents' care, alleging the

children had been abandoned and neglected.   Mother left her home

at approximately 11:00 p.m. on October 12, 1998 without providing

information on her whereabouts or when she would return.    Father

was incarcerated at the time.   Father and mother are both infected

with HIV, as is Chaz, their younger son.   When mother left, she

did not leave any instructions concerning Chaz's medical care.

     In November 1998, the juvenile and domestic relations

district court reviewed the initial foster care service plans for

the children.   The initial goal was to return the children home.

The plans were reviewed regularly in accordance with Code

§ 16.1-282, providing mother and father opportunity to present

evidence of alternatives to foster care for their children.

However, the children have remained in foster care since October

1998, and the parents have failed to demonstrate they have made

sufficient change in their lives to allow a safe return of the

children to their care.



                                - 2 -
        In February 2000, the Department sought approval of a new

plan with a change in goal from returning the children home to

adoption.    The juvenile court found that changing the goal to

adoption was in the children's best interests with regard to

mother.    The juvenile court continued the hearing from February

22, 2000 until August 22, 2000, to allow father the opportunity to

establish a safe environment for his children.    After reviewing

the evidence, the juvenile court approved the change in goal to

adoption on August 22, 2000.    In February 2001, the juvenile court

granted the Department's separate petitions to terminate mother's

and father's parental rights.

        The circuit court heard the evidence ore tenus on April 12,

2001.    The court approved the permanency plan and terminated

mother's and father's parental rights.

                                Analysis

                                   I.

        Mother argues the Department failed to produce clear and

convincing evidence to support termination of her parental

rights under Code §§ 16.1-283(C)(1) and 16.1-283(C)(2).

        In pertinent part, Code § 16.1-283(C)(1) provides:

                   The residual parental rights of a
             parent or parents of a child placed in
             foster care as a result of court commitment
             . . . may be terminated if the court finds,
             based upon clear and convincing evidence,
             that it is in the best interests of the
             child and that:



                                 - 3 -
                 1. The parent or parents have, without
             good cause, failed to maintain continuing
             contact with and to provide or substantially
             plan for the future of the child for a
             period of six months after the child's
             placement in foster care notwithstanding the
             reasonable and appropriate efforts of
             social, medical, mental health or other
             rehabilitative agencies to communicate with
             the parent or parents and to strengthen the
             parent-child relationship. Proof that the
             parent or parents have failed without good
             cause to communicate on a continuing and
             planned basis with the child for a period of
             six months shall constitute prima facie
             evidence of this condition.

        Under Code § 16.1-283(C)(2), the court can terminate a

party's parental rights if the parent has "been unwilling or

unable within a reasonable period of time not to exceed twelve

months from the date the child was placed in foster care to

remedy substantially the conditions which led to or required

continuation of the child's foster care placement."

        Mother moved numerous times while her children were in foster

care.    From August 1999 until February 2000 she had no contact

with her children or with the Department.    Mother admitted using

cocaine and marijuana and failed to provide verification of

successful treatment or abstinence from drug use.    She failed to

complete an anger management program, as ordered by the court, and

failed to participate in individual or family counseling.

        During an extended home visit in December 2000, father left

the children alone with mother against Department orders.    Mother




                                 - 4 -
was hospitalized soon after, and she left the children with a

relative.

     Mother has failed to communicate on a continuing and planned

basis with the children for a period of six months or more.

Mother has failed to plan for her children's future and has made

no provisions for them for over two years.    In the two years

prior to the hearing, during which Lord and Chaz were in foster

care, mother had continuing contact with them between August

2000 and December 2000 only.   Mother's continued failure to

maintain contact with her children constituted prima facie

evidence to terminate her parental rights.    Mother failed to

rebut the presumption created by statute.

     Mother has failed to make substantial progress towards the

elimination of the conditions which led to her children's foster

care placement.   She has not completed required programs and

therapy.    Mother's inability to remedy substantially the

conditions that led to her sons' placement in foster care was

without "good cause."

     We conclude that this record contains sufficient evidence

that mother's parental rights were properly terminated under

Code §§ 16.1-283(C)(1) and 16.1-283(C)(2).

                                 II.

     "In matters of a child's welfare, trial courts are vested

with broad discretion in making the decisions necessary to guard

and to foster a child's best interests."     Farley v. Farley, 9

                                - 5 -
Va. App. 326, 328, 387 S.E.2d 794, 795 (1990).     On appeal, we

presume that the trial court "thoroughly weighed all the

evidence, considered the statutory requirements, and made its

determination based on the child's best interests."       Id. at 329,

387 S.E.2d at 796.   Furthermore, "[w]here, as here, the trial

court heard the evidence ore tenus, its finding is entitled to

great weight and will not be disturbed on appeal unless plainly

wrong or without evidence to support it."     Martin v.

Pittsylvania County Dep't of Social Servs., 3 Va. App. 15, 20,

348 S.E.2d 13, 16 (1986).    Mother argues the trial court failed

to specifically find it was in the children's best interests to

terminate her parental rights.     However, in its May 21, 2001

order, the trial court stated "that it is in the best interests

of the children to terminate the mother's residual parental

rights in order to provide the children with a permanent

placement."   The trial court specifically found that the

termination of mother's residual parental rights was in the best

interests of her children.     Accordingly, we summarily affirm the

decision of the trial court.    See Rule 5A:27.

                                                             Affirmed.




                                 - 6 -